FILED
                             NOT FOR PUBLICATION                             MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN ZACHARY OUANO DE DIOS,                      No. 07-75094

               Petitioner,                       Agency No. A095-129-769

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       John Zachary Ouano De Dios, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Nagoulko v. INS, 333 F.3d 1012,

1015 (9th Cir. 2003), and de novo claims of due process violations in immigration

proceedings, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We

dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review De Dios’ contentions that he suffered past

persecution and that his due process rights were violated by the IJ’s vague and

disorganized decision, because he failed to exhaust these issues before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004); Vargas v. INS, 831 F.2d

906, 908 (9th Cir. 1987).

      Substantial evidence supports the agency’s finding that, even if his asylum

application was timely and credible, De Dios failed to demonstrate a well-founded

fear or clear probability of persecution because he has not shown it would be

unreasonable to internally relocate to avoid harm by the New People’s Army

(“NPA”), see 8 C.F.R. §§ 1208.13(b)(2)(ii) & 1208.16(b)(2); Gomes v. Gonzales,

429 F.3d 1264, 1267 (9th Cir. 2005), and his assertion that the NPA would target

him for reporting on NPA activities if he returns to the Philippines is speculative,

see Nagoulko, 333 F.3d at 1018. Accordingly, De Dios’ asylum and withholding

of removal claims fail.


                                           2                                    07-75094
      We reject De Dios’ assertions that the IJ violated his due process rights by:

(1) interrupting his and his grandmother’s testimony, and questioning them in a

hostile manner; (2) providing alternate bases for denial of his claims; and

(3) arbitrarily rejecting evidence. See Colmenar v. INS, 210 F.3d 967, 972 (9th

Cir. 2000) (requiring error and prejudice to establish a due process violation).

      Finally, De Dios has not raised any direct challenge to the agency’s denial of

CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(stating that issues not supported by argument are deemed abandoned).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    07-75094